

Exhibit 10.25






December 23, 2014


        
Marjorie Thomas
Mountain View, CA
Via e-mail
 

Dear Marj,


I am extremely pleased to offer you employment at RealNetworks, Inc. (“Real”,
the “Company” or “us”) as Senior Vice President, Finance, reporting directly to
me. Your start date will be mutually determined between us but in no case later
than January 15th, 2015.


This offer is for a full-time, exempt, regular position with RealNetworks at our
headquarters location in Seattle. Your responsibilities will be as directed by
RealNetworks commensurate with your title. You will be paid a salary, which is
equivalent on an annualized basis to $325,000 (subject to normal withholdings),
payable semi-monthly in accordance with our normal payroll procedures. You are
eligible to participate in the Executive MBO Plan with an annual target bonus
equivalent to 75% of your base salary, or $243,750.00, for an annual target
total cash compensation of $568,750.00 You will have an opportunity to earn more
than your target bonus if you overattain the targets set forth in your Executive
MBO Plan. Specific targets will be established by the Compensation Committee of
our Board of Directors annually. For the 2015 plan year, your eligibility in the
Executive MBO Plan will be pro-rated based on full months’ eligibility. Eligible
employees hired after the first of the month will not begin pro-ration of their
target bonus until the first day of the next month.


You will be eligible to receive equity awards subject to the terms of the
RealNetworks 2005 Stock Incentive Plan (the “Plan”). Subject to and effective
upon the commencement of your employment and the approval of the Compensation
Committee, you will receive either (a) a grant of stock options for the purchase
of 200,000 shares of RealNetworks common stock. These options will begin vesting
on the first day of your employment and will be subject to all other provisions
contained in the Plan and your stock option award agreement. These stock options
will fully vest after four years of continuous employment in accordance with
Real’s standard vesting practices for new employees (i.e. vesting of 25% after
the first 12 months of employment and vesting of 12.5% at the expiration of each
successive six months of employment). Your stock options will be granted by the
Compensation Committee no later than 10 business days after your employment
start date (the “Grant Date”). The exercise price of the stock options granted
to you shall be equal to the fair market value of RealNetworks common stock on
the Grant Date. Fair market value shall equal the closing price for a share of
RealNetworks common stock on the Grant Date as reported by The NASDAQ Stock
Market. Please be aware that unvested stock options are forfeited upon
termination of employment, except as otherwise provided.


You will receive a sign-on bonus of $100,000 no later than 30 days from your
start date. The sign-on bonus is subject to repayment by you in full if you
voluntarily leave RealNetworks within 12 months of your start date other than
for “good reason” (as hereinafter defined).


RealNetworks offers a comprehensive array of employee benefit programs. You will
receive paid time off and, upon satisfying plan applicable eligibility or
waiting periods, medical/ dental/vision coverage, 401(k) participation,
disability and life insurance coverage, employee stock purchase plan
participation and other benefits (“Benefits”) as described in the RealNetworks
Employee Handbook, Benefit Plan descriptions, and RealNetworks policies. All of
the Benefits are subject to change upon notice from RealNetworks.


RealNetworks recognizes that you will temporarily continue to maintain your
primary residence in Northern California. For a period of up to 4 months,
RealNetworks will cover your travel between the Bay Area and Seattle as well as
housing expenses in Seattle up to a monthly cap of $6,000






--------------------------------------------------------------------------------



Further, in accordance with its relocation guidelines, RealNetworks will pay or
reimburse you for all your reasonable expenses incurred in connection with
relocating to Seattle up to a maximum of $50,000, unless authorized by
RealNetworks. This relocation benefit shall expire on July 15, 2015. These
relocation reimbursements and payments will be reported as taxable income. If
you voluntarily leave your employment with RealNetworks within one year of your
relocation, (other than for “good reason” as defined on Exhibit A) you will be
required to reimburse RealNetworks on a pro-rated basis all relocation expenses
incurred by RealNetworks on your behalf. For example, if you voluntarily leave
RealNetworks six months after your relocation date (other than for “good
reason”), you would be responsible for repayment of 50% of all relocation
expenses incurred to date.
You will be regarded as a key employee under certain federal regulations
governing family and medical leave. This status will require that you work
closely with us in planning should you develop a need for family or medical
leave.


In the event that RealNetworks terminates your employment without “cause” or if
you terminate your employment for “good reason”, and in consideration for your
signing (and not revoking) a customary separation and release agreement to be
provided by RealNetworks at the time of termination, RealNetworks will provide
you, at its option, with either (a) a lump sum payment equal to 12 months of
your then current base salary, or (b) 12 monthly payments of your then current
base salary. RealNetworks will also provide you with a pro-rated bonus as
described in the paragraph below. Also, RealNetworks will cover your COBRA costs
for up to 12 months until the earlier of (a) 12 months or (b) you have another
employer covering your health care costs. Such severance benefits are subject to
the terms set forth on Exhibit A under the section titled “Release and Section
409A.”


With respect to the pro-rated bonus referenced in the preceding paragraph, it
shall be deemed that your bonus for the year in question will be the greater of
30% of base salary or what you have actually earned under the bonus plan, in
both cases, pro-rated based on the number of days in the year through your
termination date. In addition, you will be paid your full bonus for the year
prior to termination even if the termination occurs before the payment date(s)
for such bonus.


You agree that in the event you wish to terminate your employment at
RealNetworks other than for “good reason,” you will provide us with 90 days
written notice and will continue to work fulltime for RealNetworks during that
90 day period unless RealNetworks determines that it does not need your
services. You will be paid for any time actually worked.


In addition to the severance benefits offered above, in the event of a “Change
in Control” (“CIC”), the Company agrees to provide you certain benefits as set
forth in its Change of Control and Severance Agreement to be effective as of
your start date, which agreement will be provided under separate cover (the “CIC
Agreement”). In the event that your employment terminates in a qualifying
termination and subject to the other conditions in the CIC Agreement, you will
receive 1.5 times your regular severance plus 1 year accelerated vesting of any
unvested, non-performance based stock options.


It is our policy that employees may not use or disclose confidential information
or trade secrets obtained from any source or during any prior employment.
RealNetworks requires employees to abide by all contractual and legal
obligations they may have to prior employers or others, such as limits on
disclosure of information or competition. Prior to signing this letter, you must
inform us if you are subject to any such obligations that would prevent you from
working at RealNetworks in your intended capacity or that would otherwise
restrict you in the performance of your services to RealNetworks. Violation of
this requirement may result in termination of your employment with RealNetworks.
By signing this letter, you further agree that you will not bring to
RealNetworks any confidential documents of another, nor disclose any
confidential information of another, and that you will comply fully with these
requirements.


Our employment relationship will be terminable at will, which means that either
you or RealNetworks may terminate your employment at any time and for any reason
or no reason, subject only to our respective obligations set forth in this
letter agreement. Your right to receive payments described herein are subject to
and conditioned upon your signing a valid general and complete release of all
claims (except those relating to RealNetworks compensation obligations described
under this letter agreement) against RealNetworks (and its related entities and
persons) in a form provided by RealNetworks. Notwithstanding

2



--------------------------------------------------------------------------------



anything in the preceding sentence or elsewhere in this letter agreement to the
contrary, the release will preserve and not release (1) your rights to
indemnification from RealNetworks or its insurers with respect to any claims
against you and (2) your rights pursuant to the CIC Agreement in the event it is
later determined that your termination occurred during a Change in Control
Period (as defined in the CIC Agreement).


You represent that the execution of this letter agreement, your employment with
RealNetworks, and the performance of your proposed duties to RealNetworks will
not violate any agreements or obligations you may have to any former employer or
third party and you are not subject to any restrictions that would prevent or
limit you from carrying out your duties for RealNetworks.


This offer is contingent on: (i) you providing evidence of employability as
required by federal law (which includes providing RealNetworks, within three
days after your employment commences, with acceptable evidence of your identity
and US employment eligibility), (ii) RealNetworks receiving acceptable results
from any background check or reference check and (iii) you signing the
RealNetworks Development, Confidentiality and Noncompetition Agreement attached
hereto.


REALNETWORKS PROVIDES EQUAL OPPORTUNITY IN EMPLOYMENT AND WILL ADMINISTER ITS
POLICIES WITH REGARD TO RECRUITMENT, TRAINING, PROMOTION, TRANSFER, DEMOTION,
LAYOFF, TERMINATION, COMPENSATION AND BENEFITS WITHOUT REGARD TO RACE, RELIGION,
COLOR, NATIONAL ORIGIN, CITIZENSHIP, MARITAL STATUS, SEX, SEXUAL ORIENTATION,
AGE, DISABILITY OR STATUS AS A DISABLED VETERAN OR VETERAN OF THE VIETNAM ERA OR
ANY OTHER CHARACTERISTIC OR STATUS PROTECTED BY APPLICABLE LAW.


This letter agreement, the Development, Confidentiality and Noncompetition
Agreement, the 2005 Stock Incentive Plan, the Change of Control and Severance
Agreement, and your stock option award agreements contain the entire agreement
between you and RealNetworks relating to your employment and supersede all prior
oral and written discussion, agreements and understandings. This letter
agreement may not be modified except in writing signed by both you and
RealNetworks. Any disputes regarding this letter agreement or your employment
with RealNetworks shall be governed by and construed in accordance with the laws
of the State of Washington. If any provision of this letter agreement is deemed
to be invalid or unenforceable, at RealNetworks option, the remaining terms
shall continue in full force and effect.


This offer is valid until December 30, 2014, and subject to final approval of
Real’s Compensation Committee and completion of checks personal references you
have provided us.

We are excited about the prospect of you joining RealNetworks and look forward
to working with you. Please let me know if you have questions about this offer.


Sincerely,


/s/ Rob Glaser




Rob Glaser
Chief Executive Officer
RealNetworks, Inc.






I have read and agree to the terms of employment contained in this letter
agreement and the attached Development, Confidentiality and Noncompetition
Agreement, which represent a full, complete and fair statement of the offer of
employment made to me by RealNetworks, Inc.




Marjorie Thomas:    /s/ Marjorie Thomas     Date: December 30, 2014

3

